IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41141
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANDRES LOPES-FLORIANO, also known as Ramiro
Garcia-Lopez, also known as Arturo Lopez-Lopez,
also known as Nieves Lopez-Sepeda,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-189-01
                       --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellant, Andres Lopes-Floriano, pleaded guilty to illegal

reentry into the United States.   He was previously deported

following a conviction for illegally transporting aliens.    At

sentencing, the district court increased his base offense level

pursuant to U.S.S.G. § 2L1.2(b)(1)(A), which provides for a

sixteen-level increase in the case of a prior deportation

following an aggravated felony conviction.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41141
                                  -2-

     Lopes contends on appeal, as he did in the district court,

that transporting aliens within the United States does not

constitute an aggravated felony for purposes of the sixteen-level

enhancement.     However, our court recently rejected this same

argument in United States v. Monjaras-Castaneda, 190 F.3d 326,

330 (5th Cir. 1999).     Accordingly, we AFFIRM the judgment of the

district court.

     AFFIRMED.